Citation Nr: 1415336	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-10 970	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and J.T.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to May 1987.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and St. Paul, Minnesota.


REMAND

The appellant testified at a Board hearing in October 2013.  Regrettably, a written transcript of the proceeding was unable to be produced due to audio technical difficulties heard throughout the testimony.  In February 2014, the Board sent the appellant a letter allowing her an opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2013).  In March 2014, the appellant responded that she does want to appear at another hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2013).  In accordance with this request, the Board finds it necessary to remand the case to provide the appellant an opportunity to present testimony during another hearing before a member of the Board sitting at the RO.  

Accordingly, this case is REMANDED for the following action:

Schedule the appellant for a hearing before the Board sitting at the RO for the earliest available occasion.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified by VA.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

